        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 1 of 10                      FILED
                                                                                  2021 May-25 AM 10:05
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MARY EDDLEMAN f/k/a                       )
MARY ARMSTRONG, individually              )
and on behalf of the class defined        )
herein,                                   )
                                          )
      Plaintiffs,                         )          CIVIL ACTION NO.:
                                          )          ___________________
vs.                                       )
                                          )           JURY DEMAND
SOUTHWEST CREDIT SYSTEMS,                 )
L.P. and SWC GROUP, LP d/b/a              )
SOUTHWEST CREDIT,                         )
                                          )
      Defendants.                         )

                                  COMPLAINT

      Plaintiff Mary Eddleman f/k/a Mary Armstrong (“Plaintiff”) states the

following as her Complaint against defendants Southwest Credit Systems, L.P., and

SWC Group, L.P. d/b/a Southwest Credit (“Defendants”).

                        I. JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

Federal Question Jurisdiction because this is a case brought pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq.




                                          1
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 2 of 10




      2.        Venue is proper in this District Court and Division pursuant to 28

U.S.C. § 1391(b)(2) as this is a judicial district and venue where a substantial part

of the events and omissions giving rise to this action occurred.

                                     II. PARTIES

      3.        Plaintiff is an individual over the age of nineteen (19) residing in

Jefferson County, Alabama.

      4.        Southwest Credit Systems, L.P. d/b/a Southwest Credit is a Texas

corporation, not licensed but doing business in Alabama.

      5.        Alternatively, SWC Group, LP d/b/a Southwest Credit is a Texas

corporation, not licensed but doing business in Alabama.

      6.        Both of the above-referenced businesses operate out of the same

address, and are in the collection business. It is unclear what combination of these

businesses, or both, committed the acts complained of herein, and are referred to

alternatively and collectively herein as “Southwest Credit” or “Defendants.”

                                      III. FACTS

      7.        Plaintiff had an account with T-Mobile USA, Inc. (“T-Mobile”) that got

into arrears.

      8.        T-Mobile hired and/or referred Plaintiff’s account to Southwest Credit

for collection.


                                            2
           Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 3 of 10




          9.    Plaintiff received written correspondence concerning the T-Mobile

debt on or about March 3, 2021.

          10.   Rather than preparing and mailing a collection letter on its own,

Southwest Credit sent Plaintiff’s information, and the information concerning the

debt to a commercial mail house in Oaks, Pennsylvania.

          11.   In order for the commercial mail house in Pennsylvania to send Plaintiff

the correspondence, Defendants transferred to the commercial mail house at least

the following information:

                a.    Ms. Eddleman’s status as a debtor;

                b.    The amount of Ms. Eddleman’s T-Mobile debt;

                c.    Ms. Eddleman’s address;

                d.    Ms. Eddleman’s T-Mobile account number.

          12.   Defendants sent this information to the commercial mail house

electronically so that it could populate a form collection letter with Plaintiff’s

information, and the information concerning her debt to T-Mobile.

          13.   The mail house used this information to send Plaintiff a form collection

letter.

          14.   The sending of an electronic or physical file containing information

about Plaintiff’s purported T-Mobile debt to a mail house is therefore a

communication.
                                            3
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 4 of 10




      15.     Defendant’s communication to the mail house was in connection with

the collection of a Debt since it involved disclosure of the Debt to a third-party with

the objective being communication with the motivation of the consumer to pay the

alleged Debt.

      16.     Plaintiff never consented to having her personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

      17.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§ 1692c(b):

                Except as provided in section 1692b of this title, without
                the prior consent of the consumer given directly to the
                debt collector, or the express permission of a court of
                competent jurisdiction, or as reasonably necessary to
                effectuate a post judgment judicial remedy, a debt
                collector may not communicate, in connection with the
                collection of any debt, with any person other than the
                consumer, his attorney, a consumer reporting agency if
                otherwise permitted by law, the creditor, his attorney, a
                consumer reporting agency, or the attorney of the debt
                collector.” (emphasis added).

      18.     The mail house used by Defendants as part of its debt collection effort

against Plaintiff does not fall within any permitted exception provided for in 15

U.S.C. § 1692c(b).

      19.     Due to Southwest Credit’s communication to this mail house,

information about Plaintiff, including her contact information and the information


                                            4
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 5 of 10




concerning her T-Mobile account are all within the possession of an unauthorized

third-party.

      20.      If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about the

details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp. 804 F.3d 740, 743 (6th Cir. 2015);

Hawkins v. Preferred Collection & Mgmt. Svcs., 2021 U.S. App. Lexis 11694 (11th

Cir. April 21, 2021).

      21.      Southwest Credit unlawfully communicates with the unauthorized

third-party mail house solely for the purpose of streamlining its generation of profits

without regard to the propriety and privacy of the information which it discloses to

such third-party.

      22.      In its reckless pursuit of a business advantage, Southwest Credit

disregarded the known, negative effect that information to an unauthorized third-

party has on consumers.

                            IV. CLASS ALLEGATIONS

      23.      Plaintiff brings this case as a class action on behalf of herself and the

class defined below.




                                            5
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 6 of 10




      24.    Class Definition:    Pursuant to Fed.R.Civ.P. 23(b)(1), (2) and (3),

Plaintiff brings this action on behalf of herself and all others similarly situated, as

members of the proposed Plaintiff Class:

      All persons in the United States in the last year who have received form
      letters from Defendants containing multiple addresses in an attempt to
      collect a debt where Defendants used a commercial mail house to
      prepare and mail the collection letters and where it transferred to the
      commercial mail house the information concerning the debtor and the
      debt without any authorization from the debtor.


      25.    Numerosity: The members of the class are so numerous that their

individual joinder would be impracticable in that: (a) the Class includes at least

hundreds of individual members; (b) the precise number of Class members and their

identities are unknown to Plaintiffs, but are well known to Defendants, and can

easily be determined through discovery; (c) it would be impractical and a waste of

judicial resources for each of the at least hundreds of individual class members to be

individually represented in separate actions; and (d) the relatively small amount of

damages suffered by the class members does not make it economically feasible for

those class members to file individual actions.


      26.    Commonality/Predominance:         Common questions of law and fact

predominate over any questions affecting only individual class members. These

common legal and factual questions include, but are not limited to, the following:


                                           6
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 7 of 10




      a.     Whether Defendants transferred debtor information to
             commercial mail houses for the purpose of the commercial mail
             houses sending collection letters to the debtors.

      b.     Whether this transfer of information about the debtors and their
             debts violates the FDCPA at 15 U.S.C. § 1962c(b).

      27.    Typicality: Plaintiff is typical of the claims of the class members and

each subclass. Plaintiff and all class members have been injured by the same

wrongful practices engaged in by Defendants. Plaintiff’s claims arise from the same

practices and course of conduct that give rise to the claims of the class members, and

are based on the same legal theories for the class and each subclass.


      28.    Adequacy: Plaintiff will fully and adequately assert and protect the

interests of the class. Plaintiff has counsel experienced in class actions and complex

mass tort litigation. Neither Plaintiff nor counsel have interests contrary to or

conflicting with the interests of the class or subclasses.


      29.    Superiority: A class action is superior to all other available methods

for the fair and efficient adjudication of this lawsuit because individual litigation of

the claims by each of the class members is economically unfeasible and impractical.

While the aggregate amount of the damages suffered by the class is in the hundreds

of thousands of dollars, if not millions of dollars, the individual damages suffered

by each as a result of the wrongful conduct by Defendants are too small to warrant

the expense of individual lawsuits. Even if the individual damages were sufficient
                                           7
        Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 8 of 10




to warrant individual lawsuits, the court system would be unreasonably burdened by

the number of cases that would be filed.


      30.    Plaintiff does not anticipate any difficulties in the management of this

litigation management of this litigation.

                                 COUNT I
                         VIOLATIONS OF THE FDCPA

      31.    Plaintiff adopts and incorporates paragraphs 1-30 as if fully stated

herein, and states this claim on behalf of herself and the class defined above.

      32.    Defendants violated 15. U.S.C. § 1692c(b) when it disclosed

information about Plaintiff’s purported T-Mobile debt to an unauthorized third-party

commercial mail house in connection with the collection of the Debt.

      33.    Defendants’ conduct renders them liable for the above-stated violation

of the FDCPA, and Plaintiff is therefore entitled to statutory damages not to exceed

$1,000, as well as relief for actual damages sustained. 15 U.S.C. § 1692k(1), (2).

      34.    Defendants intentionally made these communications in order to gain

an advantage over other debt collectors and generate additional profits.

      35.    By its conduct Defendants are liable under the FDCPA for statutory

damage up to $1,000 and other compensation.

      WHEREFORE, Ms. Eddleman, on behalf of herself and the class defined

herein, demands the following relief:
                                            8
          Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 9 of 10




     a.       An Order of this Court certifying this case as a class action
              pursuant to Fed.R.Civ.P. 23(a)(1), (4), and (b);

     b.       An Order of the Court appointing Ms. Eddleman as the class
              representative;

     c.       An Order of the Court appointing undersigned counsel as class
              counsel;

     d.       Statutory damages for Ms. Eddleman and the class members of
              $1,000.00 each pursuant to 15 U.S.C. § 1652k(c)(2)(A);

     e.       Actual damages for Ms. Eddleman and each class member in an
              amount to be determined by a jury pursuant to 15 U.S.C. §
              1692k(a)2)(A);

     f.       An award of costs and a reasonable attorneys’ fee pursuant to 15
              U.S.C. § 1692k(a)(3);

     g.       All other applicable relief.

                                                 Respectfully submitted,


                                                 /s/ Brian M. Clark
                                                 Brian Clark
                                                 Attorney for Plaintiff

OF COUNSEL:
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500
Email: bclark@wigginschilds.com



                                             9
       Case 2:21-cv-00721-AMM Document 1 Filed 05/24/21 Page 10 of 10




                                              /s/ Allan L. Armstrong
                                              Allan Armstrong
                                              Attorney for Plaintiff
OF COUNSEL:
Armstrong Law Center, LLC
The Berry Building
2820 Columbiana Road
Vestavia Hills, Alabama 35216
Birmingham, Alabama 35203
Telephone: (205) 201-1529
                                              /s/ Darrell L. Cartwright
                                              Darrell L. Cartwright
                                              Attorney for Plaintiff

OF COUNSEL:
Cartwright Law Center, LLC
Post Office Box 383204
Birmingham, Alabama 35238
Telephone: (205) 202-1040


SERVE DEFENDANT AT THE FOLLOWING:
Southwest Credit Systems, L.P.
c/o Registered Agent, Jeff A. Hurt
4120 International Parkway, Suite 1100
Carrollton, Texas 75007

SWC Group, LP
c/o Registered Agent, Jeff A. Hunt
4120 International Parkway, Suite 1100
Carrollton, Texas 75007




                                         10
